Title: From George Washington to Samuel Huntington, 5 January 1780
From: Washington, George
To: Huntington, Samuel


          
            sir
            Head Qrs Morris Town January 5th 1780
          
          I have been honoured with Your Excellency’s Letter of the 29th Ulto and the Acts to which it refers. I hope the proposed regulation of the post office, will contribute to lessen our expences, but with all deference I would take the liberty to observe, that I think the exigency and good of the service will not admit of a general discharge of the Express Riders. Circumstances very interesting frequently arise that demand an instant communication—and to places entirely out of the tract of the post. Nor does it appear to me that it would answer to rely on the getting of occasional Expresses at the moment they are wanted, both on account of the delay that would often happen and the risk of employing improper characters. The preciousness of moments in military arrangements will often make the delay of an hour extremely injurious; nor am I clear how far this plan may be conducive to œconomy; for persons so engaged on an emergency will not fail to exact enormous rewards. These are points which strike me as worthy of consideration and which are humbly submitted. If the post was to be the common channel of conveyance, as it goes & comes at stated periods, it may be questioned whether our dispatches would not be frequently liable to be intercepted. At any rate the very alarming and delicate conjuncture in our Affairs at this time renders the dismission of the whole impracticable—and I have taken the liberty to suspend the operation of the Act so far as to direct, that such as are absolutely essential for the present be retained till farther directions from Congress. This I have done, not of choice, but of necessity. In any service a number of Expresses would be necessary—in ours they are more so from the multiplied difficulties that attend it. Our scanty supplies in every instance, unknown in other Armies, make it indispensible for a variety

of Men under this description, to be constantly in motion to keep matters going on. If one half the present Expresses were dismissed, I should imagine this would be carrying the experiment as far as would be safe in the first instance, and we shall be better able to judge hereafter whether it may with propriety be extended any farther.
          I have the honor to inclose an Extract of a Letter of the 3d Ulto, received the 19. from Governor Greene. Some arrangement on the subject His Excellency mentions and to govern in similar cases is necessary. The power of granting Warrants has been commonly exercised, where there was a Military Chest, by the General Officer commanding at the post—tho the matter has never been explicitly settled that I recollect. In the present instance there is no Continental General at Rhode Island or Troops, according to the common idea of such as come under this description, except One Regiment and a small detachment of Artillery, under the command of a Continental Colonel. General Cornell is a State Officer, tho I believe the Troops under him are in the pay of the public. The paying of Troops, acting at a distance by warrants from me, would be attended with many inconveniencies as has often been the case—and indeed with considerable expence; as from the extravagance of the times—the travelling charges of an Officer for a day, would almost equal his monthly pay, which he would not consent to bear himself nor could it be expected.
          It gives me extreme pain that I should still be holding up to Congress our Wants, on the score of provision, when I am convinced they are doing all they can for our relief; duty and necessity, however, constrain me to do it. The inclosed copies of Letters from Mr Flint, the Assistant Commissary and from Genl Irvine, who commands at present our advanced Troops, contain a just representation of our situation. To add to our difficulties, I very much fear that the late violent snow storm has so blocked up the Roads that it will be some days before the scanty supplies in this quarter can be brought to Camp. The Troops, both Officers & Men, have borne their distress with a patience scarcely to be conceived. Many of the latter have been four or five days without meat entirely and short of bread—and none but on very scanty supplies. Some for their preservation have been compelled to maraud and rob from the Inhabitants—and I have it not in my power to punish or to repres⟨s⟩ the practice. If

our condition should not undergo a very speedy & considerable change for the better—it will be difficult to point out all the consequences that may ensue. About Forty of the cattle mentioned by Mr Flint got in last night. I have the Honor to be with the greatest respect Yr Excellency’s Most Obedt sevt
          
            Go: Washington
          
        